Case 2:17-bk-23714-NB     Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                 Desc
                           Main Document    Page 1 of 10


  1   DANIEL H. REISS (SBN 150573)
      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  2   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  3   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  4   Email: dhr@lnbyb.com
  5
      Attorneys for Post-Confirmation Committee
  6

  7                         UNITED STATES BANKRUPTCY COURT

  8                          CENTRAL DISTRICT OF CALIFORNIA

  9                                  LOS ANGELES DIVISION

 10   In re:                                          )   Case No.: 2:17-bk-23714 NB
                                                      )
 11                                                   )   Chapter 11
      FARGO TRUCKING COMPANY, INC.,                   )
 12                                                   )   DEBTORS’ POST CONFIRMATION
                                                      )   STATUS REPORT
                       Reorganized Debtor.            )
 13
                                                      )
 14                                                   )
                                                      )   Hearing:
                                                      )   Date:    March 26, 2019
 15
                                                      )   Time: 10:30 a.m.
 16                                                   )   Place: Courtroom 1545
                                                      )            Roybal Federal Bldg.
 17                                                   )            255 E. Temple St.
                                                      )            Los Angeles, CA 90012
 18                                                   )
                                                      )
 19                                                   )

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  1
Case 2:17-bk-23714-NB       Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23             Desc
                             Main Document    Page 2 of 10


  1           TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY

  2   JUDGE:

  3           The Post-Confirmation Committee (the “Committee”) in the above-referenced Chapter

  4   11 case filed by Fargo Trucking Company, Inc. (the “Debtor”), hereby files its Post

  5   Confirmation Status Report in connection with the upcoming Post Confirmation Case Status

  6   Conference as follows:

  7                                                   I.

  8                                 FACTUAL CASE BACKGROUND

  9           The Debtor commenced its bankruptcy case by filing a voluntary petition under Chapter

 10   11 of 11 U.S.C. § 101 et seq., as amended (the “Bankruptcy Code”) on November 6, 2017.

 11           On October 30, 2018, the Debtor and the Official Committee of Unsecured Creditors

 12   filed that certain Combined Chapter 11 Plan And Disclosure Statement Proposed By Fargo

 13   Trucking Company, Inc. and The Official Committee of Unsecured Creditors [Dkt. No. 312] (the

 14   “Plan”). Unless indicated otherwise, the capitalized terms herein shall have the same definition

 15   as in the Plan.

 16           The Court confirmed the Plan by its order entered on December 7, 2018 [Dkt. No. 362].

 17           The Effective Date of the Plan was December 22, 2018.

 18           Timothy J. Yoo is the Liquidating Trustee under the Liquidating Trust Agreement that

 19   was approved in connection with the confirmation of the Plan. The Committee was created

 20   pursuant to the terms of the Plan.

 21                                                  II.

 22                PROGRESS MADE TOWARD CONSUMATION OF THE PLAN

 23   A.      Payments Under the Plan (LBR 3020-1(b)(1))

 24           All payments required to be made as of the Effective Date were timely made. No other

 25   payments are due at this time under the Plan. The below table provides the information required

 26   by Local Bankruptcy Rule 3020-1(b)(1):

 27

 28

                                                 2
Case 2:17-bk-23714-NB        Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23              Desc
                              Main Document    Page 3 of 10


  1
             CLASS/TYPE             TOTAL            TOTAL      TOTAL VALUE              BALANCE
  2
                                    AMT TO            AMT       DISTRIBUTIED              DUE AS
  3                                 BE PAID         REQ’D AS   OR CASH PAID AS           OF DATE
                                   PER PLAN         OF DATE      OF DATE OF                 OF
  4                                                    OF          REPORT                 REPORT
                                                     REPORT
  5       Class 1 – Secured Los         $188.32        $188.32           $188.32                  $0.00
          Angeles County Tax
  6
          Claim
  7       Class 2 – Secured            $175,000         $175,000             $175,000             $0.00
          Claims – Driver
  8       Creditors
          Class 3 - §507(a)(4)          $12,850          $12,850               $12,850            $0.00
  9       priority claim
 10       Class 4 – Joe Murez          $300,000         $300,000             $300,000             $0.00
          Exempt Trust
 11       Class 5 – general            Unknown             None             $875,0001             $0.00
          unsecured claims
 12       Class 6 – claims
          covered by insurance             None            None                  None             $0.00
 13
          Class 7 – equity
 14       holders                          None            None                  None             $0.00
          ADMINISTRATIVE
 15       CLAIMS:
          U.S. Trustee             $15,000 (est)         $15,810              $15,810             $0.00
 16                                                                                               $0.00
          Haberbush &
 17       Associates, LLP              $200,000
                                           (est)    $187,057.33           $187,057.33
 18       Levene Neale Bender                                                                     $0.00
          Yoo &
 19       Brill L.L.P.            $390,000 (est)    $421,884.90           $421,884.90
          CohnReznick, LLP                          $167,475.79           $167,475.79             $0.00
 20
                                  $168,000 ( est)
 21       Joe Murez Exempt                                                                        $0.00
          Trust                     $161,348.31     $161,348.31           $161,348.31
 22       Robert Wallace              $97,766.90     $97,766.90            $97,766.90             $0.00
          David Meadows           $8,800.00 (est)     $4,000.00             $4,000.00             $0.00
 23

 24

 25

 26   1
        Thirty-five unsecured driver creditors retained trucks in their possession equal to a stipulated
 27   value of $25,000 per truck, which value is credited against future distributions under the Plan in
      accordance with the Settlement Agreement. No cash distributions have been made to Class 5
      creditors.
 28

                                                    3
Case 2:17-bk-23714-NB       Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                 Desc
                             Main Document    Page 4 of 10


  1   B.     Postconfirmation Tax Liabilities (LBR 3020-1(b)(2)).

  2          No postconfirmation tax liabilities have accrued.

  3   C.     Pending Matters, Final Decree, Pertinent Information (LBR 3020-1(b)(3), (4), (5)).

  4          The Debtor transferred $337,022.73 to the Liquidating Trustee pursuant to the Plan. Two

  5   disbursements have been made to pay unscheduled pre-confirmation chapter 11 administrative

  6   claims, as follows: Allied Interpreting Service the amount of $875.00 and Integrity Legal Corp in

  7   the amount of $1,391.44. The current balance held by the Liquidating Trustee is $334,756.29. In

  8   addition, certain office equipment and personal property (the “Personal Property”) and the Trust

  9   Causes of Action are being held in the Liquidating Trust. The Committee is currently finalizing

 10   the terms of retention for counsel to pursue the OOCL Litigation. See Plan, pgs. 37, lns. 3 – 20 and

 11   41, lns. 1 – 5. Further, the Committee is in discussion with the Settling Parties with respect to the

 12   disposition of the Personal Property, the proceeds of which shall reduce the second payment due

 13   from the Settling Parties under the Settlement Agreement on or before December 22, 2019 (the

 14   “Second Settlement Payment”). See Plan, pgs. 10 – 11.

 15          The Committee is currently in settlement negotiations with respect to the following

 16   disputed claims:

 17                        CLAIMANT                       AMOUNT     CLAIM NO.
                 Rene Rubio                                 $429,090    60
 18              Hermelindo Davila Alvarez                  $103,023    61
                 Gloria Perez Silva                         $513,051    62
 19              Shin Chung                                 $603,406    63
 20
             If these negotiations are not successful, the Committee intends to file objections to these
 21
      disputed claims. The Committee believes that the next distribution to unsecured creditors shall
 22
      follow receipt of the Second Settlement Payment, which is due on or before December 22, 2019.
 23
      However, if the foregoing disputed claims are resolved prior to the receipt of the Second
 24
      Settlement Payment, the Committee may authorize a payment to unsecured creditors from cash
 25
      held by the Liquidating Trustee.
 26
             The Committee may file a motion decree in the second quarter of 2019, which may include
 27
      a request for the Court to retain jurisdiction over any pending matters. The Committee does not
 28

                                                   4
Case 2:17-bk-23714-NB       Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23             Desc
                             Main Document    Page 5 of 10


  1   expect any issues with respect to consummation of the Plan.

  2          D.      Status Conference Hearing – Request to Continue.

  3          The Committee requests that the Court continue the currently scheduled status conference

  4   hearing for 120 days and such further relief the Court deems appropriate.

  5   Dated: March 11, 2019                        LEVENE, NEALE, BENDER,
                                                   YOO & BRILL, L.L.P.
  6

  7
                                                   By:    /s/ Daniel H. Reiss
  8                                                       DANIEL H. REISS
                                                   Attorneys Post-Confirmation Committee
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                   5
Case 2:17-bk-23714-NB                Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                                       Desc
                                      Main Document    Page 6 of 10

  1
                                    PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  3   address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

      A true and correct copy of the Debtors’ Post Confirmation Status Report will be served or was served
  4   (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
      stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On March 11, 2019, I checked the CM/ECF docket for this bankruptcy case
  7   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
      to receive NEF transmission at the email addresses stated below:
  8
                                                                              Service information continued on attached page
  9
      2. SERVED BY UNITED STATES MAIL: On March 11, 2019, I served the following persons and/or
 10   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 11   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 12
                                                                              Service information continued on attached page
 13
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 14   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      March 11, 2019, I served the following persons and/or entities by personal delivery, overnight mail
 15   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 16   mail to, the judge will be completed no later than 24 hours after the document is filed.

 17                                                                           Service information continued on attached page

 18   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 19
 20    March 11, 2019                      John Berwick                                  /s/ John Berwick
       Date                                 Type Name                                    Signature
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-23714-NB                Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                                       Desc
                                      Main Document    Page 7 of 10

  1   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

  2   Lane K Bogard on behalf of Attorney Haberbush & Associates, LLP
      lbogard@lbinsolvency.com,
  3   dhaberbush@lbinsolvency.com,ahaberbush@lbinsolvency.com,abostic@lbinsolvency.com,haberbush.a
      ssistant@gmail.com,vhaberbush@lbinsolvency.com,jscarborough@lbinsolvency.com,jborin@lbinsolvenc
  4   y.com

  5   Lane K Bogard on behalf of Debtor Fargo Trucking Company, Inc.
      lbogard@lbinsolvency.com,
  6   dhaberbush@lbinsolvency.com,ahaberbush@lbinsolvency.com,abostic@lbinsolvency.com,haberbush.a
      ssistant@gmail.com,vhaberbush@lbinsolvency.com,jscarborough@lbinsolvency.com,jborin@lbinsolvenc
  7   y.com

  8   John-Patrick M Fritz on behalf of Creditor Committee Official Committee Of Unsecured Creditors
      jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
  9
      Richard H Golubow on behalf of Creditor Joe Murez Exempt Trust
 10   rgolubow@wcghlaw.com, pj@wcghlaw.com;sly@wcghlaw.com

 11   Andrew Goodman on behalf of Attorney Dorinna E Hirsch
      agoodman@andyglaw.com
 12
      Andrew Goodman on behalf of Creditor Abener Torres Barrientos
 13   agoodman@andyglaw.com

 14   Andrew Goodman on behalf of Creditor Antonio P Belloso
      agoodman@andyglaw.com
 15
      Andrew Goodman on behalf of Creditor Carlos Garcia
 16   agoodman@andyglaw.com

 17   Andrew Goodman on behalf of Creditor Celestino Aguilar
      agoodman@andyglaw.com
 18
      Andrew Goodman on behalf of Creditor Cesar Avalos
 19   agoodman@andyglaw.com

 20   Andrew Goodman on behalf of Creditor Cesar Martinez
      agoodman@andyglaw.com
 21
      Andrew Goodman on behalf of Creditor Clemente Moran
 22   agoodman@andyglaw.com

 23   Andrew Goodman on behalf of Creditor Douglas Mendoza
      agoodman@andyglaw.com
 24
      Andrew Goodman on behalf of Creditor Edgar Rene Carranza
 25   agoodman@andyglaw.com

 26   Andrew Goodman on behalf of Creditor Edgar Rolando Castro
      agoodman@andyglaw.com
 27
      Andrew Goodman on behalf of Creditor Efrain Rosales Cortes
 28   agoodman@andyglaw.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-23714-NB                Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                                       Desc
                                      Main Document    Page 8 of 10

  1   Andrew Goodman on behalf of Creditor Elias Arellano
      agoodman@andyglaw.com
  2
      Andrew Goodman on behalf of Creditor Elio Estrada
  3   agoodman@andyglaw.com

  4   Andrew Goodman on behalf of Creditor Erikson Gutierrez
      agoodman@andyglaw.com
  5
      Andrew Goodman on behalf of Creditor Gabriel Parra Munoz
  6   agoodman@andyglaw.com

  7   Andrew Goodman on behalf of Creditor Isaias Portillo
      agoodman@andyglaw.com
  8
      Andrew Goodman on behalf of Creditor Javier Molina
  9   agoodman@andyglaw.com

 10   Andrew Goodman on behalf of Creditor Jorge Morales
      agoodman@andyglaw.com
 11
      Andrew Goodman on behalf of Creditor Jose Cabrera
 12   agoodman@andyglaw.com

 13   Andrew Goodman on behalf of Creditor Jose Marroquin
      agoodman@andyglaw.com
 14
      Andrew Goodman on behalf of Creditor Jose Quintanilla
 15   agoodman@andyglaw.com

 16   Andrew Goodman on behalf of Creditor Jose A Cruz
      agoodman@andyglaw.com
 17
      Andrew Goodman on behalf of Creditor Jose Adrian Cruz
 18   agoodman@andyglaw.com

 19   Andrew Goodman on behalf of Creditor Jose David Benitez
      agoodman@andyglaw.com
 20
      Andrew Goodman on behalf of Creditor Jose I Cruz
 21   agoodman@andyglaw.com

 22   Andrew Goodman on behalf of Creditor Jose Vicente Santamaria
      agoodman@andyglaw.com
 23
      Andrew Goodman on behalf of Creditor Juan Flores
 24   agoodman@andyglaw.com

 25   Andrew Goodman on behalf of Creditor Juan Ramon Pulido
      agoodman@andyglaw.com
 26
      Andrew Goodman on behalf of Creditor Laurencio Hernandez
 27   agoodman@andyglaw.com

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-23714-NB                Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                                       Desc
                                      Main Document    Page 9 of 10

  1   Andrew Goodman on behalf of Creditor Luis Hernandez
      agoodman@andyglaw.com
  2
      Andrew Goodman on behalf of Creditor Luis Molina
  3   agoodman@andyglaw.com

  4   Andrew Goodman on behalf of Creditor Luis Armando Diaz
      agoodman@andyglaw.com
  5
      Andrew Goodman on behalf of Creditor Manuel Becerra
  6   agoodman@andyglaw.com

  7   Andrew Goodman on behalf of Creditor Marco A Guzman Saget
      agoodman@andyglaw.com
  8
      Andrew Goodman on behalf of Creditor Martin Medina
  9   agoodman@andyglaw.com

 10   Andrew Goodman on behalf of Creditor Mauro Caselin
      agoodman@andyglaw.com
 11
      Andrew Goodman on behalf of Creditor Noe Morales
 12   agoodman@andyglaw.com

 13   Andrew Goodman on behalf of Creditor Otto Rolando Pelaez
      agoodman@andyglaw.com
 14
      Andrew Goodman on behalf of Creditor Pedro Garcia Vieyra
 15   agoodman@andyglaw.com

 16   Andrew Goodman on behalf of Creditor Roely Ramirez
      agoodman@andyglaw.com
 17
      Andrew Goodman on behalf of Creditor Selvin Martinez Estrada
 18   agoodman@andyglaw.com

 19   Andrew Goodman on behalf of Creditor Teofilo Escobar
      agoodman@andyglaw.com
 20
      Andrew Goodman on behalf of Creditor Victor Calderon
 21   agoodman@andyglaw.com

 22   Andrew Goodman on behalf of Creditor Victor Marroquin
      agoodman@andyglaw.com
 23
      David R Haberbush on behalf of Debtor Fargo Trucking Company, Inc.
 24   dhaberbush@lbinsolvency.com,
      ahaberbush@lbinsolvency.com,abostic@lbinsolvency.com,vhaberbush@lbinsolvency.com,haberbush.as
 25   sistant@gmail.com,jborin@lbinsolvency.com

 26   Vanessa M Haberbush on behalf of Debtor Fargo Trucking Company, Inc.
      vhaberbush@lbinsolvency.com,
 27   dhaberbush@lbinsolvency.com,ahaberbush@lbinsolvency.com,abostic@lbinsolvency.com,haberbush.a
      ssistant@gmail.com,jborin@lbinsolvency.com
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:17-bk-23714-NB                Doc 378 Filed 03/11/19 Entered 03/11/19 16:03:23                                       Desc
                                     Main Document     Page 10 of 10
      Dare Law on behalf of U.S. Trustee United States Trustee (LA)
  1   dare.law@usdoj.gov

  2   John A Moe on behalf of Interested Party Philip Ting
      john.moe@dentons.com,
  3   glenda.spratt@dentons.com,derry.kalve@dentons.com,jennifer.wall@dentons.com,andy.jinnah@denton
      s.com
  4
      Daniel H Reiss on behalf of Attorney Levene, Neale, Bender, Yoo & Brill L.L.P.
  5   dhr@lnbyb.com, dhr@ecf.inforuptcy.com

  6   Daniel H Reiss on behalf of Creditor Committee Official Committee Of Unsecured Creditors
      dhr@lnbyb.com, dhr@ecf.inforuptcy.com
  7
      Daniel H Reiss on behalf of Interested Party Courtesy NEF
  8   dhr@lnbyb.com, dhr@ecf.inforuptcy.com

  9   Daniela P Romero on behalf of Interested Party Daniela P. Romero
      dromerolawecf@gmail.com, r57467@notify.bestcase.com
 10
      Patricia A Shackelford on behalf of Creditor Glori Perez Silva
 11   patricia@riverashackelford.com, jesse@riverashackelford.com

 12   Patricia A Shackelford on behalf of Creditor Hermelindo Davila Alvarez
      patricia@riverashackelford.com, jesse@riverashackelford.com
 13
      Patricia A Shackelford on behalf of Creditor Rene M Rubio
 14   patricia@riverashackelford.com, jesse@riverashackelford.com

 15   Patricia A Shackelford on behalf of Creditor Shin Hae Chung
      patricia@riverashackelford.com, jesse@riverashackelford.com
 16
      Jay J Shin on behalf of Creditor California Labor Commissioner
 17   jay@wagejustice.org, jayshin2003@hotmail.com

 18   Thomas W Slattery on behalf of Interested Party Courtesy NEF
      slatterylawfirm@gmail.com
 19
      United States Trustee (LA)
 20   ustpregion16.la.ecf@usdoj.gov

 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
